Citation Nr: 0120881	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  98-18 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cardiac disability, 
claimed as secondary to service-connected nicotine 
dependence.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

The veteran served on active duty from November 1950 to 
September 1954.  

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO), in North Little Rock, 
Arkansas, which denied the benefit sought on appeal.  

In September 2000, the veteran appealed the denial of service 
connection for cardiomyopathy, claimed as secondary to 
service-connected nicotine dependence, to the United States 
Court of Appeals for Veterans Claims (hereinafter Court).  In 
March 2001, the parties filed a Joint Motion for Remand and 
to Stay Proceedings (Joint Motion for Remand).  In an order 
dated March 26, 2001, the Court vacated the Board's decision 
and remanded the matter pursuant to 38 U.S.C.A. § 7252(a).  

Unfortunately, remand is required in this claim.  The 
Veterans Claims Assistance of 2000 (VCAA) substantially 
amended the provisions of chapter 51 of title 38, United 
States Code, concerning the assistance to be afforded 
claimants for veterans' benefits, and concerning decisions on 
their claims.  The Board's decision in this claim was made 
under previously applicable law.  Remand for readjudication 
in light of the VCAA is required.  See Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  

In the instant claim, the RO denied service connection for 
cardiopulmonary disorder, secondary to nicotine dependence.  
Later, service connection for chronic obstructive pulmonary 
disease secondary to nicotine dependence was granted, but 
cardiomyopathy secondary to nicotine dependence continued to 
be denied.  The Board also denied cardiomyopathy , secondary 
to nicotine dependence.  

The veteran has claimed entitlement to service connection for 
a cardiac disability secondary to nicotine dependence.  The 
term "cardiomyopathy," a general term for cardiac disease, 
has been used to represent the claimed disability.  The 
veteran appears to have been given several cardiac diagnoses, 
to include enlarged heart (cardiomegaly), atrial 
fibrillation, coronary artery disease, and arteriosclerotic 
heart disease.  On remand, a medical determination as to 
which cardiac diagnoses are appropriate to the veteran's 
condition should be made.

There is of record an opinion from Gilbert C. Evans, M.D., 
who diagnosed cardiomegaly due to smoking.  Neither Dr. 
Evans' treatment records, if any, nor any explanation of the 
basis of his opinion, are of record.  On remand, Dr. Evans' 
treatment records of the veteran and a medical rationale for 
his opinion should be sought.

At the veteran's personal hearing before the RO in 
April 1998, he testified that he was still under the care of 
his cardiologist, Charles Clogston, M.D.  A March 1998 
summary report was received from Dr. Clogston, indicating 
that he had initially seen the veteran in December 1998.  He 
also reported a medical history of alcoholic cardiomyopathy, 
previously evaluated by VA.  His assessment included mild 
left atrial enlargement, trace mitral regurgitation, and 
atrial fibrillation.  He made no findings independent of VA 
of a diagnosis of alcoholic cardiomyopathy, and he did not 
make a determination as to whether any of the veteran's 
cardiac conditions were secondary to nicotine dependence.  
None of his medical records from his treatment of the veteran 
except for the summary report, were associated with the 
claims folder.  

VA has a duty to make reasonable efforts to obtain relevant 
records, including private records, that the claimant 
adequately identifies and authorizes the Secretary to obtain.  
Additionally, VA also has a duty to obtain a medical opinion 
when such opinion is necessary to make a decision on the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b),(d)).  

Since the veteran has received several cardiac diagnoses and 
Dr. Evans clearly asserted in his diagnosis of cardiomegaly 
that it was due to nicotine dependence, the rationale for 
that opinion, accompanied with his treatment records of the 
veteran, should be sought.  Additionally, since the veteran 
indicated that he was being treated by Dr. Clogston (his 
cardiologist) and only a summary of treatment was received 
from Dr. Clogston, VA should attempt to get the veteran's 
complete treatment records from Dr. Clogston, and associate 
them with the claims folder.  Furthermore, the veteran should 
be given the opportunity to get a statement from Dr. Clogston 
as to the etiology of his cardiac disabilities, since the 
veteran indicated at the personal hearing that his physicians 
told him that his cardiac disability was due to nicotine 
dependence.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  

Further, since the veteran has had varying cardiac diagnoses, 
he should be evaluated again by VA after his private records 
of treatment have been obtained, if possible. VA has a duty 
to obtain a medical examination or opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  The examiner should be asked to determine if 
any of the veteran's cardiac disabilities that were diagnosed 
are secondary to nicotine dependence.  A rationale for the 
examiner's opinion should be given.  

Finally, as set forth in the Joint Remand, because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See VCAA, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Ask the veteran for the names, 
addresses, and approximate dates of 
treatment of all medical care providers 
who have treated him for any cardiac 
disorder from 1997 to the present.  Ask 
the veteran to provide appropriate 
releases for all treatment providers 
identified, to include Dr. Evans and Dr. 
Clogston.  Request the veteran's 
treatment records from anyone 
appropriately identified.  Ask Dr. Evans 
to provide the medical rationale for his 
opinion that the veteran's cardiomegaly 
is due to nicotine dependence.  

Notify the veteran that he may submit a 
statement from Dr. Clogston as to the 
etiology of any diagnosed cardiac 
disorder, and that any such opinion 
should include the medical rationale for 
the opinion.  

Associate all responses with the claims 
file.

If any development undertaken pursuant to 
information or releases provided by the 
appellant above is unsuccessful, 
undertake appropriate notification 
action.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b)).

2.  Schedule the veteran for an 
appropriate VA cardiology examination to 
determine the etiology of any of his 
claimed cardiac disability(ies).  The 
claims folder, including a copy of this 
remand, is to be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should specifically address the 
etiology of any current cardiac 
disability, indicating whether it is at 
least as likely as not that any current 
cardiac disability is due to the 
veteran's service-connected nicotine 
dependence.  The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached.

3.  Following completion of the 
foregoing, review the claims file and 
ensure that all of the above-mentioned 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.

4.  The RO should then adjudicate the 
veteran's claim for service connection 
for cardiac disability, secondary to the 
veteran's service-connected nicotine 
dependence. If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


